Mr. R. L. Coffman             Opinion No. WW-1245
Administrator
Texas Employment Commission   Re:   Whether recordation of lien
Austin, Texas                       under section 14(f) Texas
                                    Unemployment Compensation
                                    Act, (Art. 5221b-12(f), V.
                                    C.S.) in "State Tax Liens"
                                    book provided for in Art,
                                    1.07A of Title 122A con-
                                    stitutes adequate notice of
Dear Mr. Coffman:                   such lien.
     You ask if
           0
               .the recordation of a Notice of
        Lien provided in Subsection 12(f) of
        Article 5221b, V.C.S., in the 'State Tax
        Lien' book provided in Article 1.07A of
        Title 122-A (and in no other public
        records) constitutes adequate notice
        and protection of the State's interest
        created by the lien."
     Our answer is "No".
     Article 1.07 as originally enacted in 19    (H.B. No. 11,
Acts 1959, 56th Leg., 3rd C.S., Ch. 1, p. 187   and as amended
in 1961 (Acts 57th Leg., Reg.Sess., Ch. 104,     201) states:
           "(1) All taxes, fines, penalties and
         interest due. . .by virtue of this Title,
         . . .' (Underscoring added.)
     The caption of the above Act of 1961 which amended Article
1.07 and which added as original enactments Articles 1.07A
and 1.07B reads in part as follows:
           "An Act amending Title 122A, Taxation-
         General, Chapter 1, Article 1.07, Acts
         of the Fifty-sixth Legislature, Third
         Called Session, 1959, providing for
         recording of lien of all taxes provided
         for in this Act. . * adding a new Article
         denominated 1.07A prividing the method
Mr. R. L. Coffman, Page 2         Opinion No. WW-1245


         of recordation; adding a new Article
         denominated 1.07B providing for such
         lien to be a lien on real estate;. . . ."
         (Underscoring added.)
The proviso portion of Section (1) of Article 1.07, as amended
by this Act of 1961, reads in part:
          "Provided, however, before the taxes
        provided for in this law shall become a
        lien on real estate, notice thereof must
        be filed. . .as provided in Article 1.0 A
        of this Act. . .' (Underscoring added.3
     Article 1.07A reads in part:
          "Every county clerk shall. . .provide
        a suitable well-bound book, to be called
        'State Tax Liens,' upon which, on the filing
        of tax claims under the provisions of this
        Act,. . ." (Underscoring added.)
     It is clear that the methzd of recordation provided in
Art. 1.07A refers only to the . . .lien of all taxes provided
for in this Act. . .". Articles 1.07, 1.07A and 1.07B are
comprehended within Title 122A, Taxation-General. The pro-
visions of these articles under consideration are limited
to the scope of this Title. They exclude any reference
whatsoever to Art. 5221b-12(f), which is codified under Title
83, Labor.
     We note also that Sec. 7 of House Bill No. 11 (Acts 1959,
Ch. 1, supra) in Subsection (b) thereof which lists the statutes
and acts in conflict with said H. B. No. 11, and which it
repeals, does not list or refer to any portion of Article 522113.

                        SUMMARY

              Article 1.07A has no reference to
         the recordation of notice of the lien
         provided for in Article 5221b-12(f).
         Recordation of Notice of the lien
         arising under Article 5221b-12(f) in
         the "State Tax Lien" book provided for
         in Article 1.07A of Title 122A does not
Mr. R. L. Coffman, Page 3      Opinion No. WW-1245


         constitute adequate notice and protection
         of the State's interest created by that
         lien.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas




                                Assistant
WEA/cm
APPROVED:
OPINION COMMITTEE:
Howard W. Mays, Chairman
Gordon Cass
David McAngus
Ben Harrison
John Reeves
REVIEWED FOR THE ATTORNEY GENERAL
By: Houghton Brownlee, Jr.